Citation Nr: 0529858	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  03-30 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than June 20, 2002, 
for payment of VA benefits at the full-dollar rate.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served in the Philippine Commonwealth Army with 
Pre-War Service from September 1, 1941, to December 7, 1941; 
Beleaguered Service from December 8, 1941, to April 8, 1942; 
Service classified as Missing on April 9, 1942; and service 
in the Regular Philippine Army from August 27, 1945, to 
November 28, 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2002 decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Manila, 
the Republic of the Philippines, which established 
entitlement to payment of VA benefits at the full-dollar rate 
as of June 20, 2002.


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been developed and the appellant has received the required 
notice.

2.  The veteran left the United States on June 3, 2000, and 
returned to the United States to reside on June 20, 2002.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than June 20, 2002, for payment of VA benefits at the full-
dollar rate are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.42, 3.405 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in November 2002, 
April 2003, June 2003, September 2003, April 2004, and July 
2004; and a statement of the case in September 2003.  These 
documents essentially discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

VA compensation is payable at the full-dollar rate for a 
veteran whose service was in the Philippines Commonwealth 
Army, when that veteran is residing in the United States and 
is a citizen of the United States.  38 C.F.R. § 3.42(a)-(c) 
(2005).  The evidence shows that the veteran became a 
naturalized citizen of the United States on March 24, 1995.

In order to continue receiving benefits at the full-dollar 
rate, a veteran must be physically present in the United 
States for at least 183 days of each calendar year in which 
he receives payment at the full-dollar rate and may not be 
absent from the United States for more than 60 consecutive 
days at a time.  However, if the veteran becomes eligible for 
full-dollar rate benefits on an initial basis, on or after 
July 1 of any calendar year, the 183-day rule will not apply 
during that calendar year.  38 C.F.R. § 3.42(b)(1).

For veterans who met the eligibility requirements of 
38 C.F.R. § 3.42 on October 27, 2000, and maintained such 
eligibility continuously from that date to the date of an 
administrative determination of entitlement, the effective 
date of awards of compensation at the full-dollar rate will 
be October 27, 2000.  For all other veterans, awards of 
compensation for Filipino veterans under 38 C.F.R. § 3.42 
will be effective on the latest of:  (a) Date entitlement 
arose; (b) Date on which the veteran first met the residency 
and citizenship/permanent-resident-alien status requirements 
of 38 C.F.R. § 3.42, if VA receives evidence of this within 
one year of that date; (c) Effective date of the rating 
establishing service connection, provided VA receives 
evidence that the veteran meets the residency and 
citizenship/permanent-resident-alien status requirements of 
38 C.F.R. § 3.42 within one year of notification of such 
rating action; (d) Date the veteran returned to the United 
States after absence of more than 60 consecutive days; or (e) 
First day of the year following the year in which the veteran 
was absent from the United States for a total of 183 days or 
more, or the first day after that date that the veteran 
returns to the United States.  38 C.F.R. § 3.405.

The veteran has established entitlement to payment of a total 
disability rating based on individual unemployability by 
reason of service-connected disabilities, effective January 
12, 1998.

A review of the claims folder indicates that photocopies of 
the veteran's passport have been obtained.  The veteran's 
passport entry stamps indicate that he departed the United 
States on March 13, 2000.  He returned to the United States 
on April 14, 2000.  He again departed the United States on 
June 3, 2000.  He returned to the United States on June 20, 
2002.

The evidence shows that during the calendar year 2000, the 
veteran was in the United States from January 1, 2000 to 
March 13, 2000, and from April 14, 2000, to June 3, 2000.  
That constitutes a period of less than 183 days and the 
veteran was absent from the United States for a period longer 
than 60 consecutive days.  Most importantly, the veteran was 
not in the United States on October 27, 2000.

The evidence shows that during the calendar year 2001, the 
veteran was not in the United States.  The veteran returned 
to the United States on June 20, 2002.

The Board has examined the evidence of record and finds that 
the veteran did not meet the criteria for payment of VA 
benefits at the full-dollar rate prior to June 20, 2002.  At 
no time prior to that date (and subsequent to the October 27, 
2000, effective date of the law providing for payment of 
certain Philippine veterans at the full-dollar rate) did the 
veteran reside in the United States.  The veteran was absent 
from the United States from June 3, 2000, to June 20, 2002.

On June 20, 2002, the veteran returned to the United States 
and payment of benefits at the full-dollar rate began 
effective June 20, 2002.  That date, June 20, 2002, 
represents the first day that the veteran returned to the 
United States after October 27, 2000, following an absence of 
60 days or more and is the appropriate effective date 
pursuant to 38 C.F.R. § 3.405(d).

The Board notes that the veteran has never resided in the 
United States for more than 183 days in a calendar year 
without leaving the United States for 60 or more consecutive 
days in that calendar year since October 27, 2000.  However, 
the only issue on appeal before the Board is whether payment 
of benefits at the full-dollar rate was warranted prior to 
June 20, 2002.  Because the veteran was not in the United 
States for more than 183 days and without leaving for 60 or 
more consecutive days in calendar years 2000 and 2001, the 
Board finds that the criteria in 38 C.F.R. § 3.42 were not 
met and payment of VA benefits at the full-dollar rate prior 
to June 20, 2002, the date of the veteran's return to the 
United States, was not warranted.

Accordingly, the Board finds that the criteria for 
entitlement to an effective date earlier than June 20, 2002, 
for payment of VA benefits at the full-dollar rate are not 
met.  The preponderance of the evidence is against the 
veteran's claim and that claim is denied.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.42, 3.405 (2005).


ORDER

Entitlement to an effective date earlier than June 20, 2002, 
for payment of VA benefits at the full-dollar rate is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


